Second Amendment
 
to
 
Exclusive License Agreement

 
This Second Amendment to the Exclusive License Agreement (this “Amendment”) is
entered into as of January 14, 2011 (the “Effective Date of this Amendment”), by
and between The George Washington University (“University”) and PROTEA
BIOSCIENCES. INC., (“Company”) having a place of business at 955 Hartman Run
Road, Suite 210, Morgantown, WV 26507. University and Company may each be
referred to herein individually as “Party” and collectively as the “Parties”.
The Exclusive License Agreement effective as of December 1, 2008 which was
amended as set forth in the Amended and Restated Exclusive License Agreement
effective as of February 22, 2010 and all appendices and exhibits thereto are
collectively referred to herein as the “First Amended Agreement” and the work
under such First Amended Agreement will be referred to herein as the “Project”.

 
Recitals

 
WHEREAS, the Parties hereto desire to amend the terms of the First Amended
Agreement to further reflect certain additional understandings with respect to
the Project and the First Amended Agreement.

 
NOW, THEREFORE, for and in consideration of the mutual terms and conditions set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 
1.     Defined Terms. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to those terms in the First Amended
Agreement.

 
2.     Amendment of the Whereas Clauses. The first four “Whereas” clauses shall
be deleted in their entirety and replaced with the following:

 
“WHEREAS, University and Company entered into that certain Exclusive License
Agreement effective as of December 1, 2008, which was amended as set forth in
the Amended and Restated Exclusive License Agreement effective as of February
22, 2010, relating to Laser Ablation Electrospray ionization (“LAESI”) and 3D
imaging technology, and LAESI Detection of Metabolic Changes In Cells Upon Viral
Infection technology;
 
WHEREAS, University and Company desire to clarify certain provisions of the
First Amended Agreement, particularly, but not exclusively, with respect to an
additional technology relating to LAESI analysis of small cell populations and
single cells by consecutive laser pulses and patent prosecution responsibility;

 
WHEREAS, University and Company desire to amend and restate the First Amended
Agreement to include such clarifications;
 
WHEREAS, University is the owner of certain rights relating to the LAESI
technology, the 3D imaging technology, LAESI Detection of Metabolic Changes In
Cells Upon Viral Infection technology and LAESI Analysis of small cell
populations and single cells by consecutive laser pulses; and”

1/14/2011 3:06 PM
 
Page 1

--------------------------------------------------------------------------------

 
 
3.    Amendment to Section 1.3 “University Technology Rights.” Section 1.3
“University Technology Rights” shall be deleted in its entirety and replaced
with the following section:
 
“University Technology Rights” shall mean the University’s rights in technical
information, know how, processes, procedures, compositions, devices, methods,
formulas, protocols, techniques, software, designs, drawings, or data that are
created by Akos Vertes (Inventor) at the University relating to subject matter
disclosed in the applications set out in Exhibit A, or relating to the Laser
Ablation Electrospray Ionization (“LAESI”), 3D imaging technology, and LAESI
Detection Of Metabolic Changes In Cells Upon Viral Infection technologies and
LAESI application to small cell populations technologies including the
technology as described in the University invention disclosure entitled
“Subcellular Analysis by Laser Ablation Electrospray Ionization (LAESI) Mass
Spectrometry”, a copy of the invention disclosure statement is attached as
Exhibit B to this Amendment, which are useful or desirable for practicing such
technologies and/or the inventions described by the University Patent Portfolio.
 
4.     Amendment to Section 3.3 “Patent Prosecution and Maintenance” subsection
(a). Section 3.3 (a) Patent Prosecution and Maintenance shall be deleted in its
entirety and replaced with the following section:
 
(a) Responsibility. During the term of this Agreement, Company will have the
first right for prosecuting and maintaining the University Patent Portfolio in
the name of the University, including the prosecution and maintenance of the
University Patent Portfolio with the appropriate patent office. If University
determines that Company is not obtaining reasonable protection, is acting
contrary to University’s interests, or is otherwise negligent in its prosecution
or maintenance of the protection thereof, University shall be free to take sole
responsibility for prosecuting and maintaining the University Patent Portfolio.
If the Company decides not to file patent applications in any country or region
within the Territory, not to file continuation applications of an allowed patent
application for disclosed but unclaimed inventions reasonably believed to be
patentable, not to maintain any patent or to abandon any patent or pending
application in the University Patent Portfolio, then the Company will notify
University of its intent to do so with sufficient prior notice so that
University can, in its discretion, take over the filing, prosecution, or
maintenance of any such application or patent. Company shall deliver to
University’s Technology Transfer Office, copies of any communications to or from
any patent office with appropriate lead time (preferably at least ten business
days) for University to review and comment upon such materials prior to any
submission to the patent office. Company shall be solely responsible for the
costs and expenses for drafting, filing, prosecuting and maintaining the
University Patent Portfolio, without offset against any payments due under this
Agreement.
 
5.    Amendment to Section 4.1 “Fees” subsection (a). Section 4.1(a) shall be
deleted in its entirety and replaced with the following section:
 
Issue Fee. Company shall pay to University a non-refundable, non-creditable
license issue fee of four thousand dollars ($4,000) within thirty (30) days of
the Effective Date of this Amendment.
 
6.     Amendment to Section 10.14. Section 10.14 “Entire Agreement”. Section
10.14 shall be deleted in its entirety and replaced with the following section:


1/14/2011 3:06 PM
 
Page 2

--------------------------------------------------------------------------------

 
 
This Agreement, including the exhibits hereto, constitutes the entire
understanding between the Parties with respect to the subject matter contained
herein and cancels and supersedes any and all prior agreements, understandings
and arrangements whether oral or written between the parties relating to the
subject matter hereof, including the First Amended Agreement.

 
7.     Amendment to Exhibit A. Exhibit A shall be deleted in its entirety and
replaced with the following exhibit:

 
EXHIBIT A
Application No.
Filing Date
 
Title
 
Inventor(s)
         
12/176,324
18 July 2008
 
Laser Ablation Electrospray Ionization (LAESI) for Atmospheric Pressure, In
Vivo, and Imaging Mass Spectrometry
 
Vertes, Akos;
Nemes; Peter;
         
12/323,276
25 Nov 2008
 
Three-dimensional Molecular Imaging by Infrared Laser Ablation Electrospray
Ionization Mass Spectrometry
 
Vertes, Akos;
Nemes, Peter
         
12/774,533
05 May 2010
 
Methods for Detecting Metabolic States by Laser Ablation Electrospray Ionization
Mass Spectrometry
 
Vertes, Akos;
Kashanchi, Fatah;
Sripadi,
Prabhakar;
Kehn-Hall, Kylene
         
To be filed
 
Subcellular Analysis by Laser Ablation Electrospray Ionization (LAESI) Mass
Spectrometry
 
Vertes, Akos et al.
         
PCT/US09/51157
20 July 2009
 
LAESI for Atmospheric Pressure, In Vivo and Imaging Mass Spectrometry
 
Vertes, Akos;
Nemes, Peter
         
PCT/US09/65891
25 Nov 2009
 
Three-dimensional Molecular Imaging by Infrared Laser Ablation Electrospray
Ionization Mass Spectrometry
 
Vertes, Akos;
Nemes, Peter
         
PCT/US10/33757
05 May 2010
  
Methods for Detecting Metabolic States by Laser Ablation Electrospray Ionization
Mass Spectrometry
  
Vertes, Akos;
Kashanchi, Fatah;
Sripadi,
Prabhakar;
Kehn-Hall, Kylene

 
8.     Reaffirmation; Conflicts. Except as expressly amended by this Amendment,
the First Amended Agreement is and shall continue to be in full force and effect
as originally written. This Amendment shall be deemed to revise the terms and
provisions specifically referenced herein. In the event of a conflict between
the terms and provisions of this Amendment and the terms and provisions of the
First Amended Agreement, this Amendment shall govern; provided, however, that
the fact that a term or provision appears in this Amendment but not in the First
Amended Agreement, or in the First Amended Agreement but not in this Amendment,
shall not be interpreted as, or deemed grounds for finding, a conflict for
purposes of this Section.

1/14/2011 3:06 PM
 
Page 3

--------------------------------------------------------------------------------

 
 
9.     Execution in Counterparts; Effectiveness; Severability. This Amendment
may be executed in any number of counterparts and by any combination of the
Parties hereto in separate counterparts, each of which counterpart shall be an
original and all of which when taken together shall constitute one and the same
Amendment. This Amendment shall become effective as of the date first above
written when and if counterparts of this Amendment shall have been executed by
the Parties hereto. If any section, paragraph, clause, or provision of this
Amendment shall for any reason be held to be invalid or unenforceable, the
invalidity or unenforceability of such section, paragraph, clause, or provision
shall not affect any of the remaining provisions of this Amendment, the intent
being that the same are severable.

 
On and after the Effective Date of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Agreement shall mean and be a reference to the First Amended
Agreement as amended by this Amendment.
 
10.   Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.
 
11.   Governing Law. THIS AMENDMENT SHALL BE DEEMED MADE AND PREPARED AND SHALL
BE GOVERNED, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE DISTRICT OF COLUMBIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF WHICH MAY REQUIRE THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.


[Balance of Page Left Intentionally Blank]

1/14/2011 3:06 PM
 
Page 4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.



/s/ Leo M. Chalupa  
Name
   
Title:
   
The George Washington University
       
/s/ Stephen Turner
 
Name:
Stephen Turner
 
Title:
CEO
 
PROTEA BIOSCIENCES, Inc.
 

 
[Signature Page to the Second Amendment to Exclusive License Agreement]
 
1/14/2011 3:06 PM
 
Page 5

--------------------------------------------------------------------------------

 